The Chancellor.
This case brings up the question of territorial jurisdiction.
By the act of the legislature of this state, passed the 6th of April, 1808, entitled, “an act relative to the jurisdiction of this state, over the territory therein mentioned,” the jurisdiction of this state is declared and asserted over “ the whole of the river Hudson, southward of the northern boundary of the city of JYew-York, and the whole of the bay between Staten Island and Long or JYassau Island.” *52AH the water that lies between Staten Island, and Powles Hook, and the Jersey shore, would seem to be comprehended in the above limits, as being either a part of Hudson river, or of the bay. It belongs either to the one or" the other, and so far, therefore, as the steam boat Bellona has navigated between Staten Island and Powles Hook, she has navigated upon the waters within the jurisdiction of this state, and in violation of the exclusive right granted to JLivingston and ' Fulton, and by them, in respect to those waters, to the plaintiff. The act referred to, declares it to be “ the duty of all officers, according to their respective powers, authorities, and functions, to preserve, maintain, and defend the jurisdiction of this state, in and over the said territory, until this state shall be evicted thereof by due course of law.’’ But the exclusive jurisdiction of this state does not appear to be asserted and declared to the water of the sound that lies between Staten Island and the state of JYew-Jersey. And 1 do not think that I am warranted, and it certainly is not my inclination, to extend the exclusive privilege of navigating boats by steam, granted by the legislature of this state, beyond the injunctions of the law, or so far as to interdict the defendant Gibbons from navigating a ■ steam boat through that sound, between Elizabethtown Point and Amboy. But as to the waters between Powles Hook and Staten Island, and which are clearly a part of the waters of Hudson river, or of the bay of JVew -York, the jurisdiction of the state must be as entire and perfect as to \ any part of the waters on Hudson river. The jurisdiction must be absolute and exclusive, if any jurisdiction exists; and the declaration of the statute, as well as immemorial usage, have left no discretion in our Courts on that point.
I shall, therefore, deny the motion as against the defendant Ogden, who navigates his’ boat under authority from the plaintiff, and who does not appear, in any instance, to. have exceeded that authority; and I shall grant the motion as against the defendant Gibbons, so far Only as to enjoin *53him from navigating the waters in the bay of New-York, or Hudson river, between Staten Island and Powles Hook.
Order accordingly.